Opinion by
Orlady, J.,
An action of assumpsit was regularly at issue and on the trial list, when the defendant requested a continuance, which the court granted, and made the following order: “ Case continued at request of and at cost of defendant.” The case was tried at the next term of court and a verdict rendered in favor of the defendant, on which a judgment was regularly entered and an execution issued thereon, to which the sheriff made a return of money made. The judgment was then duly marked “ satisfied” *399by the prothonotary. Subsequently the plaintiff filed a bill of costs for the term at which the continuance was granted and, under the act of May 8, 1889, issued an execution to enforce their payment. A rule to strike off the fi. fa. was granted at defendant’s instance, which, after hearing, the court discharged and this 'appeal was then taken. The defendant could have ruled the plaintiff to file his bill of costs before he issued execution to collect his judgment on the verdict. The whole proceeding is largely a matter of practice and is subject to the discretionary direction of the court below. The defendant is not required to pay any more money than the order of the court required of him, and while the practice is loose, it is not so erroneous as to justify a reversal, and the order of the court is affirmed.